Citation Nr: 1510718	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability prior to June 20, 2010.  

2.  Entitlement to a disability evaluation in excess of 20 percent for a lumbar spine disability from June 20, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982 and from October 2004 to December 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that granted service connection for a lumbar spine disability and assigned an initial 10 percent evaluation.  By a rating decision dated in June 2011, the 10 percent rating assigned for the Veteran's a lumbar spine disability was increased to 20 percent on and after June 20, 2010.  

The Board most recently Remanded the appeal in August 2013 for additional development and to cure a due process defect.  In November 2013, the RO issued a Supplement Statement of the Case after reviewing the additional evidence.  As the claims remained denied, the matter has since returned to the Board.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Even considering his complaints of pain, pain on motion, and functional loss, for the period prior to June 20, 2010, the Veteran's lumbar spine disability was not shown to have been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of 120 degrees or less; muscle spasm, guarding or localized tenderness that results in an abnormal gait or abnormal spinal contour; or, incapacitating episodes having a total duration of at least two weeks but less than four weeks.

2.  Even considering his complaints of pain, pain on motion, and functional loss, for the period from June 20, 2010, the Veteran's lumbar spine disability is not shown to have been manifested by forward flexion limited to 30 degrees or less; ankyloses of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met for the period prior to June 10, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2014).
 
2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met for the period from June 10, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, DCs 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appeal pertains to the initial evaluation assigned for original grant of service connection, which is downstream issues from an August 2007 rating decision that granted service connection for a lumbar spine disability and assigned the initial evaluation being contested.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations regarding the Veteran's claims were conducted in October 2006, June 2010, and July 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are more than adequate as they are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claims has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the most recent examination for the Veteran's lumbar spine disability is now over two years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his 2012 VA examination.

Discussion of the Veteran's November 2009 personal hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to an increased rating for low back disability was identified. Information was elicited from the Veteran concerning the nature and severity of his disability.  Such testimony resulted in the Board remanding the matter to obtain outstanding VA records and to afford the Veteran a new examination.  

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Previously, an August 2007 rating decision granted service connection and assigned a 10 percent disability rating for the Veteran's lumbar spine disability effective December 17, 2005, pursuant to Diagnostic Code 5243.  A June 2011 rating decision assigned an increased rating of 20 percent effective June 20, 2010, the date a VA examination showed that the condition had worsened, and again used Diagnostic Code 5243.  A September 2012 rating decision continued the 20 percent disability rating, but used Diagnostic Code 5242.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a .

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note(2), Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 .

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In October 2006, the Veteran was afforded a VA examination for his back.  He endorsed continuous pain on a level of  7 out of 10, which increased to 10 with heavy lifting.  He indicated that these flare-ups of pain lasted one to two days and resulted in him taking pain pills and avoiding any lifting.  The Veteran indicated that he was able to avoid heavy lifting in his job at a grocery store.  He said that he could walk all day.  

On physical examination, the Veteran had tenderness over L4 and L5 and demonstrated muscle spasm.  He had a normal gait.  His lumbar spine flexion was 63 degrees and his extension to 44 degrees.  His lateral bending on the left was 28 degrees and on the right was 27 degrees.  His lateral rotation on both sides was limited to 30 degrees.  He had normal sensation and normal motor function.  A lumbar spine MRI showed disc protrusions at L3-4, L4-5, and L5-S1.  The examiner noted that the Veteran had full function at both work and home with the exception of weightlifting heavier objects.  

VA treatment records include a January 2007 MRI of the lumbar spine that showed degenerative disc changes at L3-4, L4-5, and L5-S1, a disc bulge/protrusion at L4-5 and L5-S1, and mild disc bulging at L3-4 with minimal effacement of thecal sac.  Examination records from July 2007 show that while his lumbar spine had mild tenderness, he retained full range of motion, full strength, and a symmetrical gait.  Later in September 2009, he continued to retain full range of motion, full strength, and a normal gait, although he continued to have tenderness and also had diminished sensation to touch in his right thigh.  In November 2009, he had an evaluation for his back pain.  On examination, he was in no acute distress, was able to heel and toe walk, and retained a normal gait.  He had painless lumbar spine flexion to 90 degrees and extension to 10 degrees.  

The Veteran was afforded a VA examination for his back in June 2010.  He complained of fairly constant pain in the lower back rated at 7 on a scale of 10, but the pain did not radiate to his legs.  He reported receiving 11 epidural injections over the past three years and taking two to three pain pills a day.  He stated that he had left his job as a mechanic in April for non-medical reasons.  The Veteran said he was able to engage in some yard work but not the types that involved lifting.  He described two instances of flare-ups in the past year.  Once resulted in severe back pain and weakness of both legs that subsided spontaneously.  The other flare-up caused him to leave school, go home, and rest until the pain subsided.  He said there were no instances of physician prescribed bedrest.  

On physical examination, the Veteran walked without difficulty, moved about the examination room without apparent pain, and climbed on and off the examination table without difficulty.  He had no muscle spasm or tenderness.  His lumbar spine flexion was limited by pain to 60 degrees and his extension to 15 degrees.  Lateral bending on both sides was limited to 15 degrees and rotation to 45 degrees.  There were no changes following repetitions.  He had a normal gait, negative straight leg raises, normal sensation, and normal motor function.  There were no bladder or bowel problems.  A new MRI did not show any significant change.

The Veteran continued treating for his low back pain, which included undergoing multiple epidural steroid injections and taking prescribed medications through July 2012. 

A third VA examination of the lumbar spine was conducted in July 2012.  At that time, the Veteran reported back pain that was worse with standing and sitting.  His lumbar spine flexion was limited by pain to 60 degrees and his extension to 25 degrees.  Lateral bending and rotation on both sides was limited to 30 degrees.  There were no changes in range of motion following repetitive use testing, but he did have less movement, excess fatigability, and pain.  He had localized tenderness with guarding or muscle spasms that were severe enough to result in abnormal spinal contour.  However, he retained full strength with no muscle atrophy, normal reflexes, and normal sensation.  He had negative straight leg raises and reported no radicular pain or other neurologic abnormalities.  He had no incapacitating episodes over the previous 12 months.  He did not use an assistive device.  The examiner noted that the Veteran's lumbar spine disability impacted his ability to work as he was unable to lift more than 50 pounds and had difficulty bending.

Afterwards, the Veteran continued to receive epidural steroid injections and take prescribed pain medications.  In March 2013, he reported that his low back pain had radiated to his legs, but it resolved.  On examination, he had reduced lumbar spine, but no degrees of limitation were noted.  He also had positive straight leg raises at 20 degrees.  He continued to have intact sensory and motor function with a normal gait.  A lumbar spine x-ray showed mild to moderate multilevel degenerative changes.  In April 2013, while he had tenderness, he had no muscle spasms.  He also retained normal sensory and motor function.  In May 2013, he reported his low back pain radiated to his left leg, which required intermittent cane use.  However, by June 2013, he once again had full strength, intact sensation, and negative straight leg raises.  During a November 2013 examination, he sat comfortably without pain or distress and had no motor deficits.

Having reviewed the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disorder prior to June 20, 2010.  At the October 2006 VA examination, range of motion testing showed forward flexion greater than 60 degrees, specifically 63 degrees, and a combined range of motion greater than 120 degrees, specifically 222 degrees.  There was no indication that the Veteran experienced muscle spasm, guarding or localized tenderness that resulted in an abnormal gait or abnormal spinal contour.  There was also no evidence that the Veteran had at least two weeks of bed rest that was prescribed by a physician.  The requirements for a 20 percent evaluation have not been met or approximated.

There is also no basis for assigning a rating in excess of 20 percent for the Veteran's lumbar spine disorder on and after June 20, 2010.  The 2010 and 2012 VA examination showed that the Veteran had limitation of forward flexion to 60 degrees, which is well in excess of the 30 degrees required for a higher rating.  There is also no indication that the Veteran has ankylosis of the spine.  To the contrary, the Veteran retains an active range of motion of the spine.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks, which would warrant the assignment of a higher 40 percent rating, have not been shown.  While flare-ups were endorsed by the Veteran, to include self-described incapacitating episodes, it was specifically noted that he had not had any instances of physician prescribed bedrest.  Moreover, the Veteran indicated that these "incapacitating episodes" were far less than the required four weeks.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased rating for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case during either time period.  The record contains no evidence of any additional limitation in range of motion or functional loss.  The 2006 examiner specifically noted that the Veteran had full function at both work and home with the exception of weightlifting heavier objects.  The subsequent 2010 and 2012 examiners indicated that he did not experience any additional loss of function or motion on repetitive range of motion testing.   Indeed, to the extent that he complained of pain throughout the range of motion of the lumbar spine, the Board emphasizes that there was must be some measurable loss of range of motion or function.  See Mitchell v. Shinseki.

The Board acknowledges the Veteran report of having some neurological symptomatology related to his low back disorder.  However, on multiple VA examination, no neurological dysfunction was identified.  Separate compensable ratings for a neurological disorder such radiculopathy is thereby not warranted.

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the low back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for a lumbar spine disability from December 17, 2005 to June 20, 2010, and on and after June 20, 2010, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's lumbar spine disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that in this case the record does not indicate, and the Veteran has not asserted, that he is unemployable due to his service-connected lumbar spine disability.  The July 2012 VA examiner noted that while the Veteran's ability to work was affected, the examiner did not note that the Veteran was unable to work.

In light of the foregoing, the Veteran's claims for a rating in excess of 10 percent prior to June 20, 2010, and for a rating in excess of 20 percent from June 20, 2010, for a lumbar spine disorder must be denied.  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

A rating in excess of 10 percent prior to June 20, 2010, for a lumbar spine disability is denied.

A rating in excess of 20 percent from June 20, 2010, for a lumbar spine disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


